Exhibit 10.11

CONFIDENTIAL Separation AGREEMENT AND RELEASE

THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered
into and made effective as of September 8, 2017 (the “Effective Date”) by and
between JERROD NATHAN MENZ, (the “Employee”), AAC Holdings, Inc. (“Holdings”)
and AMERICAN ADDICTION CENTERS, INC. (the “Employer”) (collectively the
“Parties”).

1.Separation Date.  The Employee acknowledges that the Employee's employment
with the Employer will end effective September 8, 2017 (the “Separation
Date”).  The Employer will pay the Employee’s regular pay through the Separation
Date. The Employee also resigns from his service as a Director of Holdings
effective on the Separation Date.

2.Consideration.  In exchange for the release of claims and other covenants and
promises by the Employee detailed in this Agreement, the Employer agrees to pay
the Employee Six Hundred Sixty Thousand Dollars ($660,000) (the “Separation
Amount”), which amount shall be payable following the expiration of the Release
Consideration Period (as defined below) (the “Effective Date”).  Such payment
shall be less applicable deductions required by law.  The Employer will issue
the Employee a Form W-2 for the Separation Amount in the normal course of
business.  Employee acknowledges that the Separation Amount is in addition to
any compensation Employee has earned from the Employer and that Employee would
not be entitled to the Severance Amount but for his execution of this
Agreement.  

3.Acknowledgment of No Other Payments or Benefits.  Except for payments set
forth in Sections 1 and 2 hereof and any vested benefits under the Employer’s
401(k) savings plan to be paid in accordance with such plan, no other payments,
bonuses or benefits will be made by the Employer or Holdings to the
Employee.  The Employee acknowledges that the Employee has no entitlement to, or
any right to make any claim for, any additional payments, commissions, bonuses
or benefits by the Employer or Holdings of any kind whatsoever.  The Employee’s
eligibility for coverage as an active employee under all employee benefit plans
maintained by the Employer terminate on the last day of the month following the
Separation Date.  Any further continuation of health benefits coverage will be
at the Employee’s expense to the extent and for the period provided by law.

4.Non-Admission.  The Employee understands and acknowledges that this Agreement
is in no way an admission of any legal liability or wrongdoing by the Employer
for any acts or omissions with respect to the Employee, including without
limitation, the Employee’s employment with, or separation of employment from the
Employer, with all such wrongdoing or liability being expressly denied.  

5.Release.  The Employee hereby releases the Employer and Holdings, together
with all of the their parents, subsidiaries, affiliates and divisions, including
all related companies, employee leasing companies, and as to each, their
respective successors and assigns, general and limited partners, directors,
officers, representatives, attorneys, shareholders, agents, employees, and their
respective heirs and personal representatives (collectively, the “Releasees”),
from any and all claims, causes of action, grievances, expenses, liabilities,
costs (including attorneys’ fees), obligations (whether known or unknown), that
in any way arise from, grow out of, or are related to the Employee’s employment
with the Employer, Employee’s termination of employment with

AAC/Jerrod Menz

Separation Agreement and Release

--------------------------------------------------------------------------------

the Employer, Employee’s service as a Director of Employer or Holdings, or
events that occurred before the date Employee executes this Agreement
(collectively, the “Released Claims”).  Employee also represents and warrants
that Employee has not sold, assigned or transferred any Released Claims.

The Released Claims include, without limitation, any rights or claims in law or
equity for breach of contract, wrongful termination or past wages under
applicable state law; claims relating to discrimination, harassment,
retaliation, accommodation, or whistle blowing (for example, claims under the
Age Discrimination in Employment Act (“ADEA”); claims relating to benefits (for
example, claims under the Employee Retirement Income Security Act of 1974);
claims relating to employee leave (for example, claims under the Family and
Medical Leave Act); claims relating to mandatory notifications (for example,
claims under the Worker Adjustment and Retraining Notification Act or the Fair
Credit Reporting Act); claims relating to worker safety (for example, claims
under the Occupational Health and Safety Act of 1970); or claims for personal
injury, defamation, mental anguish, injury to health and personal reputation;
and any other related claim under federal, state or local law of any form
against Releasees; provided, however, that this release does not extend to
rights or claims the release of which is expressly prohibited by law or that may
arise after the Effective Date of this Agreement.  The Employee understands that
the categories and statutes listed above are for example only, and that the
Employee is waiving all claims, whether based on federal, state, or local law,
common law or otherwise.  

As part of this release, the Employee covenants and agrees not to file, commence
or initiate any suits, grievances, demands or causes of action against any
Releasee based upon or relating to any Released Claim forever discharged
pursuant to this Agreement.  In accordance with 29 C.F.R. § 1625.23(b), this
covenant not to sue is not intended to preclude Employee from bringing a lawsuit
to challenge the validity of the release language contained in this
Agreement.  If Employee breaches this covenant not to sue, Employee hereby
agrees to pay all of the reasonable costs and attorneys’ fees actually incurred
by the Releasees in defending against such claims, demands, or causes of action,
together with such and further damages as may result, directly or indirectly,
from that breach.  Moreover, Employee agrees that Employee will not persuade or
instruct any person to file a suit, claim, or complaint with any state or
federal court or administrative agency against the Releasees.  The parties agree
that this Agreement will not prevent Employee from filing a charge of
discrimination with the Equal Employment Opportunity Commission (“EEOC”), or its
equivalent state or local agencies, or otherwise participating in an
administrative investigation.  However, to the fullest extent permitted by law,
Employee agrees to relinquish and forgo all legal relief, equitable relief,
statutory relief, reinstatement, back pay, front pay, and any other damages,
benefits, remedies, and relief to which Employee may be entitled as a result of
any claim, charge, or complaint against the Releasees and agrees to forgo and
relinquish reinstatement, all back pay, front pay, and other damages, benefits,
remedies, and relief that Employee could receive from claims, actions, or suits
filed or charges instituted or pursued by any agency or commission based upon or
arising out of the matters that are released and waived by this Agreement.  The
Parties intend that this paragraph and the release of claims herein be construed
as broadly as lawfully possible.

6.Acknowledgement Regarding Wages.  The Employee acknowledges and agrees that
following the payment set forth in Section 1 hereof, the Employee:  (a) has
received all pay to

2

AAC/Jerrod Menz

Separation Agreement and Release

--------------------------------------------------------------------------------

which the Employee was entitled during the Employee's employment with the
Employer; (b) is not owed unpaid wages or unpaid overtime compensation by the
Employer; and (c) does not believe that the Employee's rights under any state or
federal wage and hour laws, including the federal Fair Labor Standards Act
(“FLSA”), were violated by any Releasee during the Employee's employment with
the Employer.

7.Disclosure.  The Employee acknowledges and warrants that the Employee is not
aware of, or that the Employee has fully disclosed to the Employer in writing,
any matters for which the Employee was responsible or which came to the
Employee's attention as an employee of the Employer that might give rise to,
evidence or support any claim of illegal or improper conduct, regulatory
violation, unlawful discrimination, retaliation or other cause of action against
the Employer.

8.Compliance with Older Worker Benefit Protection Act.

 

a.

Consideration Period. The Employee acknowledges and understands that the
Employee has a period of up to twenty-one (21) days from receipt of this
Agreement to consider its terms, although the Employee need not take that long
and that Employee hereby waives any and all additional rights to any further
review period.  If the Employee has not executed this Agreement and returned it
to the Employer within twenty-one (21) days, this Agreement will be cancelled
and will have no effect.  

 

b.

Revocation Period.  The Employee acknowledges and understands that, for a period
of seven (7) days following the Employee’s signing of this Agreement, the
Employee may revoke Employee's acceptance by delivering a written revocation to
Kathryn Sevier Phillips, who is the Chief Legal Officer, General Counsel and
Secretary, for the Employer, via email at ksphillips@ContactAAC.com.  If the
Employee timely revokes this Agreement, all of its provisions will be null and
void.  This Agreement will not be effective or enforceable and no Severance
Amount will be provided to Employee until the expiration of the seven (7) day
period for revocation has expired.   Collectively, the twenty-one (21) day
consideration period and seven (7) day revocation period shall be referred to as
the “Release Consideration Period.”

 

c.

Knowing and Voluntary Execution.  The Employee acknowledges that the Employee is
hereby advised and encouraged to consult with an attorney of the Employee's
choice before signing this Agreement; that the Employee has carefully read and
fully understands the terms and conditions of this Agreement in their entirety
and is fully satisfied with its terms, including without limitation, the
consideration to be paid to Employee by Employer; that the Employee has had an
adequate opportunity to consider the Agreement; that the Employee knowingly and
voluntarily assents to all the terms and conditions contained in this Agreement
without any duress, coercion or undue influence by the Employer, its
representatives, or any other person; that Employee has no pending claim,
complaint, grievance with any federal or state agency or any court seeking money
damages or relief against Releasees; that Employee is not waiving rights or
claims that may arise after the date of this Agreement is executed and that the
Employee is not suffering from any disability or condition that would render the
Employee unable to enter into this Agreement.

3

AAC/Jerrod Menz

Separation Agreement and Release

--------------------------------------------------------------------------------

9.Non-Disparagement. To the extent permitted by law, Employee affirms and agrees
that he will not, at any time after the date hereof, make any remarks or
comments, orally or in writing, to anyone, via media or otherwise, which remarks
or comments reasonably could be construed to be derogatory or disparaging to any
of the Releasees, or to any of the Employer's current or former directors,
officers, employees, products or services, or which comments reasonably could be
anticipated to be damaging or injurious to the reputation or good will of same.
The term “media” includes, without limitation, radio, television, film,
internet, and social media such as Twitter and Facebook.  This Section 9 does
not in any way interfere with any Party’s right and responsibility to give
truthful testimony under oath.  Employee acknowledges that neither this
provision nor any other portion of this Agreement is intended to prohibit
Employee from making a truthful and accurate report to any governmental agency
with oversight authority over the Releasees.

10.Restrictive Covenants.

 

a.

Non-Competition. Employee acknowledges that (i) the principal business of the
Employer (which expressly includes for purposes of this Section 10 (and any
related enforcement provisions hereof), its successors and assigns) is the
business of providing inpatient and outpatient substance abuse treatment
services and drug testing and diagnostic laboratory services throughout the
United States (the “Business”); (ii) the Employee’s work for  Employer and his
service on the Board of Holdings and Employer has given him access to the
confidential affairs and proprietary information of the Employer; (iii) the
covenants and agreements of the Employee contained in this Section 10 are
essential to the business and goodwill of the Employer and/or Holdings; and (iv)
the Employer and Holdings would not have entered into this Agreement but for the
covenants and agreements set forth in this Section 10.  Accordingly, the
Employee covenants and agrees that, by and in consideration of the payment of
the Severance Amount to be provided by the Employer and Holdings hereunder, the
Employee covenants and agrees that, during the period commencing on the
Effective Date and ending two years following the Separation Date and its
affiliates (the “Restricted Period”), he shall not in the United States,
directly or indirectly, (i) engage in any element of the Business or otherwise
compete with the Employer or its affiliates, (ii) render any services to any
person, corporation, partnership or other entity (other than the Employer or its
affiliates) engaged in any element of the Business, or (iii) become interested
in any such person, corporation, partnership or other entity (other than the
Employer or its affiliates) as a partner, shareholder, principal, agent,
employee, consultant or in any other relationship or capacity; provided,
however, that, notwithstanding the foregoing, the Employee may invest in
securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System, (B) the Employee is not a controlling person
of, or a member of a group which controls, such entity and (C) the Employee does
not, directly or indirectly, own 5% or more of any class of securities of such
entity.

 

4

AAC/Jerrod Menz

Separation Agreement and Release

--------------------------------------------------------------------------------

 

b.  

Non-Solicitation of Employer’s Employees, Marketing Sources and Contractor
Relationships.  In further consideration for the payment of the Severance
Amount, the Employee agrees not to, during the Restricted Period, directly or
indirectly, on the Employee’s behalf or on behalf of or in conjunction with any
person or legal entity, hire or engage to perform services, or recruit, solicit,
or induce, or attempt to recruit, solicit, or induce, to become hired or engaged
to perform services, or to terminate their employment or independent contractor
relationship with the Employer, any employee or independent contractor
(specifically including without limitation, marketing or development sources and
physicians) of the Employer.

 

c.

Return of Property; Confidential Information.  The Employee represents that the
Employee has not retained, but rather has returned to the Employer, all property
and business records of Releasees in any form and all copies of such
records.  To the extent such information was in electronic form, the Employee
represents that the Employee has irretrievably deleted it to the best of the
Employee's ability and will take no steps to retrieve it.  The Employee also
acknowledges that, in the Employee's position with the Employer, the Employee
had access to the Employer’s confidential information, including, without
limitation, confidential client and treatment information, protected by 42 CFR
Part 2,  confidential financial records; financial and other plans; marketing
methods and systems; advertising strategies and methods; strategic plans;
databases; payroll information; information regarding suppliers; reports
prepared by consultants; training materials; management and administrative
systems; and other business information (collectively and separately,
“Confidential Information”).  The Employee agrees not to use or disclose such
Confidential Information to any third parties for so long as it remains
confidential to the public and to comply with all federal securities laws and
trading policies of the Employer, as applicable.  

d.Consideration for Restrictive Covenants/Remedies.   Employee acknowledges that
he would not be entitled to any of the Separation Amount but for his entering
into this Agreement.  The Parties acknowledge and agree that of the total
Separation Amount, Six Hundred Thousand Dollars ($600,000) is being allocated as
consideration for the Restrictive Covenants set forth herein.  Therefore, among
the remedies available to Employer and/or Holdings should the Employee breach
any of the foregoing Restrictive Covenants will be the recovery of the
consideration herein specifically allocated to those Restrictive
Covenants.  Employee also acknowledges that Employer and/or Holdings have the
right and remedy to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court having
equity jurisdiction, including, without limitation, the right to an entry
against the Employee of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants.  Employee further agrees
that, in any action seeking specific performance or other equitable relief, he
will not assert or contend that any of the provisions of this Section 10 are
unreasonable or otherwise unenforceable.  The existence of any claim or cause of
action by the Employee, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement of the Restrictive Covenants.

11.Cooperation.  The Employee agrees that it is an essential term of this
Agreement that the Employee cooperate with the Employer, Holdings, and all
Releasees and its counsel at all times

5

AAC/Jerrod Menz

Separation Agreement and Release

--------------------------------------------------------------------------------

in any internal or external claims, charges, audits, investigations, and/or
lawsuits involving the Employer, Holdings, and/or any other Releasee of which
the Employee may have knowledge or in which the Employee may be a witness.  Such
cooperation includes meeting with the Employer representatives and counsel to
disclose such facts as the Employee may know; preparing with the Employer’s
counsel for any deposition, trial, hearing, or other proceeding; attending any
deposition, trial, hearing or other proceeding to provide truthful testimony;
and providing other assistance to the Employer and its counsel in the defense or
prosecution of litigation as may, in the sole judgment of the Employer’s
counsel, be necessary.  The Employer agrees to reimburse the Employee for
reasonable and necessary out-of-pocket expenses incurred by the Employee in the
course of complying with this obligation, in each case that are pre-authorized
by the Employer or Holdings.  Nothing in this Section 11 should be construed in
any way as prohibiting or discouraging the Employee from testifying truthfully
under oath as part of, or in connection with, any such proceeding.  

12.No Precedent.  The terms of this Agreement will not establish any precedent,
nor will this Agreement be used as a basis to seek or justify similar terms in
any subsequent situation involving persons other than the Employee.  This
Agreement may not be offered, used or admitted into evidence in any proceeding
or litigation, whether civil, criminal, arbitral or otherwise for such purpose.

13.Attorneys’ Fees.  The Employee agrees that if the Employee breaches any
provision or obligation of this Agreement, the Employer and/or Holdings is
entitled to recover from the Employee all costs, including reasonable attorneys’
fees and expenses, incurred by it in enforcing this Agreement, whether by filing
suit or otherwise.

14.Entire Agreement.  This Agreement constitutes the entire understanding of the
parties, supersedes all prior oral or written agreements on the subject matter
of this Agreement and cannot be modified except by a writing signed by all
parties.

15.Choice of Law.  This Agreement will be governed and construed under the laws
of the State of Tennessee without regard to the conflict of laws principles of
that state.

16.Exclusive Jurisdiction and Venue.  The appropriate state or federal court in
Williamson County, Tennessee will be the exclusive jurisdiction and venue for
any dispute arising out of this Agreement.  The parties voluntarily submit to
the jurisdiction of these courts for any litigation arising out of or concerning
the application, interpretation or any alleged breach of this Agreement.

17.Binding Effect.  This Agreement inures to the benefit of, and is binding
upon, the parties and their respective successors and assigns.

18.Captions.  The captions to the various sections of this Agreement are for
convenience only and are not part of this Agreement.

19.Severability.  If any provisions of this Agreement are determined to be
invalid or unenforceable for any reason, such determination will not affect the
validity of the remainder of this Agreement, including any other provision of
this Agreement.  If a court finds that any

6

AAC/Jerrod Menz

Separation Agreement and Release

--------------------------------------------------------------------------------

provision of this Agreement is invalid or unenforceable, but that modification
of such provision will make it valid or enforceable, then such provision will be
deemed to be so modified.

20.Waiver.  The waiver by either party of a breach by the other party of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach by the party.

21.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute the same agreement.

22.Amendments. Any amendment to this Agreement must be in writing and signed by
duly authorized representatives of each of the Parties hereto and must expressly
state that it is the intention of each of the Parties hereto to amend the
Agreement.  No breach of any provision of this Agreement shall be deemed waived
unless the waiver is in writing signed by a duly authorized representative of
the waiving party.  Waiver of any one breach shall not be deemed a waiver of any
other breach of the same or any other provision of this Agreement.

23.Confidentiality.  The Employee will keep the terms of this Agreement
confidential and will not disclose its terms to anyone other than the following:
(i) Employee’s spouse; (ii) Employee’s attorney; or (iii) the Employee’s
professional tax adviser or tax preparer for the limited purpose of preparing or
obtaining advice regarding such tax return or returns as may be necessary;
provided that in each case all such persons agree to this obligation of
confidentiality.  If the Employee does not comply with the provisions of this
Section 23, the Employee will be liable to the Employer for any damages incurred
as a result of such noncompliance.  The Employee also acknowledges that
equitable relief, including, without limitation, specific performance by
injunction, would be an appropriate remedy for the breach of this Section
23.  Furthermore, the Employee understands and agrees that certain terms herein
(including the consideration set forth in Paragraph 2 and the restrictive
covenants of Paragraph 10 hereof) will be disclosed by Employer and/or Holdings,
as so determined.

 

{Signature Page to Follow}




7

AAC/Jerrod Menz

Separation Agreement and Release

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

EMPLOYEE:

 

 

 

Date:  September 8, 2017/s/ Jerrod N. Menz

JERROD NATHAN MENZ

 

 

EMPLOYER:

 

AMERICAN ADDICTION CENTERS, INC.

 

 

 

Date:  September 8, 2017By:/s/ Michael T. Cartwright

Name:  Michael T. Cartwright

Title:  Chairman and Chief Executive Officer

 

 

HOLDINGS

 

AAC Holdings, Inc.

 

 

 

Date:  September 8, 2017By:/s/ Michael T. Cartwright

Name: Michael T. Cartwright

Title: Chairman and Chief Executive Officer

 

 

 

 

 

8

AAC/Jerrod Menz

Separation Agreement and Release